[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 11-10581         ELEVENTH CIRCUIT
                                                       MARCH 27, 2012
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                          CLERK

                        Docket No. 1:10-cv-01403-CAP

CLEVE L. MOLETTE,

                                                          Plaintiff-Appellant,

      versus

THE STATE OF GEORGIA, et al.
WILLIAM BOWEN,
Newton Co. Deputy Sheriff; in Official Capacity only,
THE COUNTY OF NEWTON, GA.,

                                                  Defendants-Appellees.
               _________________________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
               _________________________________________

                               (March 27, 2012)

Before TJOFLAT, EDMONDSON, and FAY, Circuit Judges.


PER CURIAM:
         Cleve L. Molette, proceeding pro se, appeals the district court’s dismissal of

his 42 U.S.C. § 1983 lawsuit for failure to state a claim, Fed.R.Civ.P. 12(b)(6). No

reversible error has been shown;1 we affirm.

         Molette’s suit arose from his arrest for loitering and the resulting seizure of

his handgun. He contends both acts violated his Fourth Amendment rights. In his

first amended complaint, Molette named as defendants the State of Georgia, three

state prosecutors, Newton County Deputy Sheriff William Bowen, and two other

deputy sheriffs. In a June 2010 order, the district court dismissed Molette’s claims

against the State of Georgia and against the state prosecutors as barred by the

Younger abstention doctrine2 and dismissed as moot Molette’s motion seeking to

enjoin the state’s criminal proceedings against him.

         Molette then filed a second amended complaint, naming only Bowen, in his

official capacity, and Newton County, Georgia as defendants.3 Molette alleged

that Bowen violated his Fourth Amendment rights and that -- because Bowen was

a county employee who was acting within the scope of his authority and in

furtherance of county business -- Newton County was vicariously liable for

   1
      Molette’s motion for leave to file a second reply brief is granted.
   2
      Younger v. Harris, 91 S.Ct. 746 (1971).
  3
   In doing so, Molette abandoned expressly his claim against Bowen in his individual capacity and
his claims against the two other deputy sheriffs identified in his first amended complaint.

                                                   2
Bowen’s acts under the theory of respondeat superior. On 6 January 2011, the

district court granted Bowen’s and Newton County’s motion to dismiss the

complaint for failure to state a claim, pursuant to Rule 12(b)(6). The district court

also denied as moot Bowen’s and Newton County’s motion to stay discovery and

denied Molette’s motion for summary judgment.

      As an initial matter, we must first determine the scope of our jurisdiction

over this appeal. Fed.R.App.P. 3(c)(1)(B) requires that a notice of appeal

“designate the judgment, order, or part thereof being appealed.” “Although we

generally construe a notice of appeal liberally, we will not expand it to include

judgments and orders not specified unless the overriding intent to appeal these

orders is readily apparent on the face of the notice.” Osterneck v. E.T. Barwick

Indus., Inc., 825 F.2d 1521, 1528 (11th Cir. 1987). When a notice of appeal

names a specific order to be appealed, “we must infer that the appellant did not

intend to appeal other unmentioned orders or judgments.” Id. at 1529; see also

Moton v. Cowart, 631 F.3d 1337, 1341 n.2 (11th Cir. 2011) (explaining that when

the appellant listed a specific order in his pro se notice of appeal, we lacked

jurisdiction to review claims that were dismissed in an earlier unnamed order).

      In his notice of appeal, Molette stated that he sought to appeal “from the

order granting Motion to Dismiss; denying as moot Motion to Stay; [and] denying

                                          3
Motion for Summary Judgment entered in this action on the 6th day of January,

2011.” In addition, the caption of his notice of appeal listed only Bowen and

Newton County as defendants -- not the State of Georgia or the state prosecutors.

Because Molette identified only the district court’s 6 January 2011 order in his

notice of appeal and because nothing on the face of the notice otherwise evidenced

that he also intended to appeal the court’s June 2010 order, we lack jurisdiction to

consider the district court’s dismissal of Molette’s claims against the State of

Georgia and against the state prosecutors or to consider the district court’s denial

of Molette’s motion to enjoin the state’s criminal proceedings. See Osterneck, 825

F.2d at 1528-29.

       On appeal, Molette argues that the district court erred in dismissing his

second amended complaint for failure to state a claim. We review de novo the

district court’s grant of a Rule 12(b)(6) motion to dismiss for failure to state a

claim, accepting the allegations in the complaint as true and construing them in the

light most favorable to the plaintiff. Mills v. Foremost Ins. Co., 511 F.3d 1300,

1303 (11th Cir. 2008). In addition, we construe liberally pro se pleadings. See

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

       We first address Molette’s claim against Bowen in his official capacity. “A

suit against a public official in his official capacity is . . . treated as a suit against

                                             4
the local government entity he represents, assuming that the entity receives notice

and an opportunity to respond.” McMillian v. Johnson, 88 F.3d 1573, 1576 n.2

(11th Cir. 1996) (citing Ky. v. Graham, 105 S.Ct. 3099, 3105 (1985)). Given this

rule, our analysis of section 1983 official-capacity claims against Georgia sheriffs

typically begins with a determination of whether the sheriff represented the state

or the county when he engaged in the alleged unconstitutional conduct. See Grech

v. Clayton Cnty., 335 F.3d 1326, 1330-32 (11th Cir. 2003) (en banc). We agree

with the district court that such an inquiry is unnecessary in this case, however,

because Molette’s claim fails under either view.

       If we assume, without deciding, that Bowen represented Newton County,

then we treat Molette’s claim as one against the county. To establish Newton

County’s liability under section 1983, Molette must identify a county policy --

meaning either “an officially promulgated county policy” or “an unofficial custom

or practice of the county shown through the repeated acts of a final policymaker

for the county” -- that caused his injuries. See id. at 1329. Even construing

liberally Molette’s pro se complaint, he failed to identify such a policy or custom.

As a result, he failed to state a claim for relief.

       On the other hand, if we assume, without deciding, that Bowen represented

the State of Georgia, Molette’s claim still fails to state a claim under section 1983.

                                             5
“[T]o prevail on a civil rights action under § 1983, a plaintiff must show that he or

she was deprived of a federal right by a person acting under color of state law.”

Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001) (emphasis

added). But the United States Supreme Court has concluded that “neither a State

nor its officials acting in their official capacities are ‘persons’ under § 1983.” Will

v. Mich. Dep’t of State Police, 109 S.Ct. 2304, 2312 (1989). Thus, the district

court concluded correctly that Molette’s claim against Bowen failed to state a

claim under section 1983 regardless of whether Bowen was acting as a

representative of the county or of the state.

      The district court also dismissed properly Molette’s claim against Newton

County based on respondeat superior because it is well-established that “[a]

county’s liability under § 1983 may not be based on the doctrine of respondeat

superior.” See Grech, 335 F.3d at 1329.

      AFFIRMED.




                                           6